Title: From John Adams to Elkanah Watson, 16 December 1790
From: Adams, John
To: Watson, Elkanah



Sir
Philadelphia Decr 16. 1790

I have this moment received your favour of Nov. 30, and the Volume inclosed with it: an acceptable Present for which I thank you.
I have not yet had the time to read it, and cannot therefore form any Opinion of its merit.  By a kind of  on the Anecdote of the Child drowning in  the Canal at the Hague, which brought strongly to my Recollection the feelings We both experienced in that distressing moment, which were abundantly compensated by the Joy at the unexpected deliverance of the little Urchin.
If upon reading the Book, any remarks should occur to me worthy your Attention I may at some leisure moment, communicate 
I am obliged to you for informing me where you are situated: and I hope your Prospects are there agreable, and will answer to your Expectations.
My Rambles abroad appear to me like a Dream: and if your Book had not recalled the Scene of the drowning Babe I might never have thought of it more. My Imagination is always refreshed with the Recollection of my Walks and rides about the Hague which are charming: and with those in the Bois de Boulogne, more than with the more Splendid Scenes at Courts or in Cities.
I am Sir with Sincere regard / your most obedient Sert

John Adams.

P.S. I remember now that you once told me at the Hague “That the American Tories and refugees in England dreaded me more than any other or than all other men in the World.” These Expressions, although they are very Strong are of ambiguous Signification.—there were some forged Letters printed in my Name in the London Newspapers breathing Vengeance against that description of People which was never in my feelings nor consistent with my Principles. from these Counterfeits they might be led to expect from me vindictive measures against them, which I never dream’d of.The Refugees moreover, might entertain hopes, however weak and visionary, of again Seeing the Domination of Britain reinstated in America, and might think me their most determined opponent.—in Such a Guess as this they would not have been much out. however as you Said you know their Sentiments from Conversations with them, I wish you would explain the matter toJ A.